DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because i Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In the title, “MAHCINE LEARNING” should read “MACHINE LEARNING”.
In paragraph 0073 line 13, “FIIG. 6” should read “FIG. 6”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 20180082183), in view of DAVAR (US 20160148222).

Regarding claim 1, Hertz teaches:
A computer-implemented method comprising: extracting, by the computer system, a plurality of training entity pairs from the profile data of the plurality of profiles based on (Paragraph 0100; Positive and Negative Patterns List Creation and Matching—At this stage by pattern matcher 608, the source document text is broken down into a set of sentences and the system now processes each sentence to identify relations. As a part of the first step at this stage, any sentence that has only one company marked (resolved anaphora included), gets filtered out and is not processed. For example: Company-A announced its 3rd quarter results yesterday—Excluded (less than two companies in sentence); Company-A is an important Client of Company-B—Included (at least two companies in sentence).);
each one of the plurality of training entity pairs comprising a first training entity and a second training entity (Paragraph 0077; the association module 26 determines whether the first entity and the second entity co-exist as an entity pair in the set of entity pairs 40.);
training, by the computer system, at least one model using the plurality of training entity pairs as training data (Paragraph 0093; Examples of this operation follow: 1) Prior to **Apple**, he served as Vice President, Client Experience at **Yahoo**: 0.005; and 2) **Toyota Corp** is an important Client of **GoodYear Inc**: 0.981. The machine learning (ML)-based classifier may involve use of positive and negative labeled documents for training purposes. Paragraph 0105; A model is trained per source. So, news documents are run by the news model classifier and filing documents are classified by a filings model classifier.);
ingesting, by a computer system, natural language text comprising a first target entity and a second target entity (paragraph 0030; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences.);
identifying, by the computer system, a relationship between the first target entity and the second target entity using the at least one model (Paragraph 0027; The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence). Paragraph 0030; a classifier adapted to utilize natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences.);
and performing, by the computer system, a function using the identified relationship between the first target entity and the second target entity (Paragraph 0031; a machine learning-based algorithm adapted to detect relationships between entities in an unstructured text document. The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The extracted set of features may include context-based features comprising one or more of n-grams and patterns. The system may further comprise wherein updating the Knowledge Graph is based on the aggregate evidence score satisfying a threshold value. Paragraph 0059; in this example, a training/classifier module 25, Natural Language Interface/Knowledge Graph Interface Module 27 and Evidence Scoring Module 29 for generating and updating Knowledge Graphs associated with companies.);
(Paragraph 0059; The SCAR 25 may then update the Knowledge Graph(s) associated with one or both of the companies of the subject company-pair. Paragraph 0146; Next in entity linking 806, both recognized companies are linked to nodes in the knowledge graph and each is associated with the corresponding Knowledge Graph ID (KGID). Furthermore, a relationship, in this case the relationship “supplier”, (i.e., “Denso Corp” and “Honda” have a supply chain relationship between them) is extracted at relation extraction 808. At knowledge graph update 810, the newly extracted relationship is added to the knowledge graph 802, since the score of this relationship (0.95) is above the pre-defined threshold.).
Hertz does not explicitly teach accessing, by a computer system having at least one hardware processor, corresponding profile data from each one of a plurality of profiles stored in a database of an online service. 
However, Davar teaches:
accessing, by a computer system having at least one hardware processor, corresponding profile data from each one of a plurality of profiles stored in a database of an online service (Paragraph 0088; The system's data input agent provide one or more ways to input a business relationship to the database, such as a website form, receiving a data file, an API callable by third-party software, and a web crawler.).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Davar to authenticate the association of the user with the organization (Paragraph 0089) and indicate which people would be good ‘referees’ of the organization inputting the relationship. (Paragraph 0090)

Regarding claim 2, modified Hertz teaches computer-implemented method of claim 1, and Hertz also teaches:
wherein the at least one model comprises a first model and a second model, and the training of the at least one model comprises: training the first model to generate a probability that there is a relationship between two given entities (Paragraph 0096; For each sentence that contains a pair of companies, a “company-pair,” (also called evidence text), the system at its core uses a machine learning classifier that predicts the probability of a possible relationship for the given pair of companies in the context of this sentence.);
training the second model to generate a probability that the relationship comprises a particular type of relationship between the two given entities (Paragraph 0059; The training/classifier module 25 may be a machine-learning classifier configured to predict the probability of possible customer/supplier relationships between an identified company-pair. Paragraph 0113; The system at pairwise aggregator 614 stores the sentence/evidence level classification result to a knowledge graph 612 where all the evidences/sentences for each pair are aggregated to get an aggregated score for a given pair. The following examples: “**Company-A** is an important Client of **Company-B**.”0.981 (classifier score); “**Company-A** sold 50M cargo to **Company-B** in 2015.”: 0.902; “**Company-B** mentioned that it agreed to buy tyres from **Company-A**”: 0.947; yield an aggregated score for the company pair A-B as follows: Company-A (as supplier)-Company-B (as customer) of 0.99 (aggregated score).).

Regarding claim 3, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
wherein the training of the at least one model comprises training the at least one model using the plurality of training entity pairs and other natural language text (Paragraph 0093; 1) train a classifier that classifies each sentence; 2) prefer higher precision over recall; and 3) classifier: Logistic Regression. Examples of this operation follow: 1) Prior to **Apple**, he served as Vice President, Client Experience at **Yahoo**: 0.005; and 2) **Toyota Corp** is an important Client of **GoodYear Inc**: 0.981. The machine learning (ML)-based classifier may involve use of positive and negative labeled documents for training purposes. A training set of documents and/or feature sets may be used as a basis for filtering or identifying supply-chain candidate documents and/or sentences.).

Regarding claim 4 modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
(Paragraph 0031; The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The pre-processing interface may further be adapted to compute significance between entities by: identifying a first entity and a second entity from a plurality of entities, the first entity having a first association with the second entity, and the second entity having a second association with the first entity.).

Regarding claim 5, modified Hertz teaches the computer-implemented method of claim 4, and Hertz also teaches:
	wherein the performing the function comprises performing the database modification operation based on a determination that the probability exceeds a predetermined threshold value (Paragraph 0141; For each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph.).

Regarding claim 7, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
	wherein the at least one model comprises at least one logistic regression model (Paragraph 0105; Model: The classifier used was a Logistic Regression classifier.).

Regarding Claim 8, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
	wherein the at least one model comprises at least one binary classification model (Paragraph 0138; Our machine learning-based NER consists of two parts, both of which are based on binary classification and evolved from the Closed Set Extraction (CSE) system.).

Regarding Claim 9, modified Hertz teaches the computer-implemented method of claim 1, and Davar also teaches:
	wherein the natural language text is ingested from target profile data of a target profile stored in the database of the online service (Paragraph 0172; Of the user's many contacts, only three have some association with the vendors, a Banker, an accountant, and an Engineer. The professional profile of Jane Doe lists one job title, two experience summaries, two skills and two groups. Seven key terms are identified as Professional Data keywords 139 using feature extraction.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Davar to determine that there is a high probability that the keywords belong to the same cluster and so the social contact is deemed to be a good referee of the vendor (Paragraph 0172).

Regarding Claim 10, modified Hertz teaches the computer-implemented method of claim 9, and Davar also teaches:
(Paragraph 0172; Of the user's many contacts, only three have some association with the vendors, a Banker, an accountant, and an Engineer. The professional profile of Jane Doe lists one job title, two experience summaries, two skills and two groups. Seven key terms are identified as Professional Data keywords 139 using feature extraction.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Davar to determine that there is a high probability that the keywords belong to the same cluster and so the social contact is deemed to be a good referee of the vendor (Paragraph 0172).

Regarding Claim 11, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
	wherein the natural language text is ingested from an article or blog post published online (Paragraph 0066; Documents store 36 receives document data from a variety of sources and types of sources including unstructured data that may be enhanced and enriched by SCAR 23. For example, data sources 35 may include documents from one or more of Customer data, Data feeds, web pages, images, PDF files, etc.).

Regarding Claim 12, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
	wherein the identifying of the relationship comprises identifying a direction of the relationship, the direction indicating a hierarchy among the first target entity and the (Paragraph 0091; classification 506—identify a pair of companies or sets of companies in a sentence and identify direction, e.g., A supplying B or B supplying A.).

Regarding Claim 13, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
	wherein the performing the function comprises performing the database modification operation in response to the identifying of the relationship (Paragraph 0146;  At knowledge graph update 810, the newly extracted relationship is added to the knowledge graph 802, since the score of this relationship (0.95) is above the pre-defined threshold.).

Regarding Claim 17, modified Hertz teaches the computer-implemented method of claim 1, and Hertz also teaches:
	wherein the first training entity, the second training entity, the first target entity, and the second target entity each comprise a corresponding organization (Paragraph 0026; The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations, people, products, industries, geographies, commodities, financial indicators, economic indicators, events, topics, subject codes, unique identifiers, social tags, industry terms, general terms, metadata elements, classification codes, and combinations thereof.).


	wherein each one of the plurality of training entity pairs is extracted from a corresponding work experience field of the corresponding profile data (Paragraph 0172; Of the user's many contacts, only three have some association with the vendors, a Banker, an accountant, and an Engineer. The professional profile of Jane Doe lists one job title, two experience summaries, two skills and two groups. Seven key terms are identified as Professional Data keywords 139 using feature extraction.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Davar to determine that there is a high probability that the keywords belong to the same cluster and so the social contact is deemed to be a good referee of the vendor (Paragraph 0172).

Regarding Claim 19, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Hertz also teaches A system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising (Paragraph 0217; Various features of the system may be implemented in hardware, software, or a combination of hardware and software. For example, some features of the system may be implemented in one or more computer programs executing on programmable computers. Each program may be implemented in a high level procedural or object-oriented programming language to communicate with a computer system or other machine. Furthermore, each such computer program may be stored on a storage medium such as read-only-memory (ROM) readable by a general or special purpose programmable computer or processor, for configuring and operating the computer to perform the functions described above. Figure 1.)

Regarding Claim 20, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Hertz also teaches A system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising (Paragraph 0217; Various features of the system may be implemented in hardware, software, or a combination of hardware and software. For example, some features of the system may be implemented in one or more computer programs executing on programmable computers. Each program may be implemented in a high level procedural or object-oriented programming language to communicate with a computer system or other machine. Furthermore, each such computer program may be stored on a storage medium such as read-only-memory (ROM) readable by a general or special purpose programmable computer or processor, for configuring and operating the computer to perform the functions described above. Figure 1.)


Claim 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 20180082183), in view of DAVAR (US 20160148222), and in further view of Lento (US 20110246574). 

Regarding Claim 6, modified Hertz teaches the computer-implemented method of claim 4, but does not explicitly teach wherein the performing the function comprises performing the relationship verification operation, the relationship verification operation further comprising causing the probability to be displayed on the computing device in association with the identified relationship.
Lento, however, does teach:
wherein the performing the function comprises performing the relationship verification operation, the relationship verification operation further comprising causing the probability to be displayed on the computing device in association with the identified relationship (Paragraph 0039; The accuracy of the initial fixed characteristic is verified by analyzing the feedback provided by the user in accepting, rejecting, or ignoring a suggested connection.).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Lento because the positive and negative feedback may be used by the social networking system to refine the identification of suggested connections provided to the user (Paragraph 0029).

Regarding Claim 14, modified Hertz teaches the computer-implemented method of claim 1, but does not explicitly teach wherein the performing the function comprises performing 
Lento, however, does teach:
	wherein the performing the function comprises performing the relationship verification operation, the relationship verification operation further comprising: causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that a user of the computing device verify the identified relationship; receiving a user input from the computing device, the user input indicating that the identified relationship is correct; and performing the database modification operation based on the user input indicating that the identified relationship is correct (Paragraph 0039; The accuracy of the initial fixed characteristic is verified by analyzing the feedback provided by the user in accepting, rejecting, or ignoring a suggested connection. If the initial characteristic accurately describes the new group, then the user is expected to accept the suggested connection based on the initial characteristic, providing positive feedback. Paragraph 0030; When the user indicates that the user is done adding creating the new connection grouping (e.g., by pressing a "save group" button), the definition of the new group is stored 365 in a computer readable storage medium, such as in a record associated with the user's profile in the social networking system.).	
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Lento because the positive and negative feedback may be used by the social networking system to refine the identification of suggested connections provided to the user (Paragraph 0029).

Regarding Claim 15, modified Hertz teaches the computer-implemented method of claim 1, but does not explicitly teach further comprising: receiving a search query comprising the first target entity from a computing device; expanding the search query to include the second target entity based on the database modification operation; performing a search of the database of the online service using the expanded search query; generating search results based on the performing of the search using the expanded search query; and causing the search results to be displayed on the computing device.
Lento, however, does teach:
	further comprising: receiving a search query comprising the first target entity from a computing device; expanding the search query to include the second target entity based on the database modification operation; performing a search of the database of the online service using the expanded search query; generating search results based on the performing of the search using the expanded search query; and causing the search results to be displayed on the computing device (Paragraph 0052; the connection grouping interface 400 has expanded to provide the user with "Friend List Suggestions," or suggested connections based on the characteristics of the selected connections. Here, the user is presented with two connections 450 and 460. The first connection 450 is Mary from Austin, Tex., while the second connection 460 is Drew from San Francisco, Calif. The user is also asked whether to add these connections to the new connection grouping and may select "Yes" or "No" under each of the suggested connections using the selectable links 455 and 465. Paragraph 0053; Thus, new suggested connections 470 and 480 have been provided to the user from the different geographic locations. The user may select links 475 or 485 beneath the suggested connections to indicate whether to add or reject the connections from the new connection grouping. These new suggested connections 470 and 480 may be based on other characteristics of the selected connections, such as affinities, interests, common friends, and the like.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Lento because a third party entity may be suggested by the social networking system to be added as part of the new connection grouping. In this way, the user may be presented with new entities that may have been previously unknown to the user (Paragraph 0054).

Regarding Claim 16, modified Hertz teaches the computer-implemented method of claim 1, but does not explicitly teach wherein the performing the function comprises performing the relationship verification operation, the relationship verification operation further comprising: causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that a user of the computing device verify the identified relationship; receiving a user input from the (Paragraph 0039; The accuracy of the initial fixed characteristic is verified by analyzing the feedback provided by the user in accepting, rejecting, or ignoring a suggested connection. If the initial characteristic accurately describes the new group, then the user is expected to accept the suggested connection based on the initial characteristic, providing positive feedback. However, if the initial characteristic does not accurately describe the new group, then the user may reject or ignore a suggested combination, providing negative feedback. Paragraph 0030; When the user indicates that the user is done adding creating the new connection grouping (e.g., by pressing a "save group" button), the definition of the new group is stored 365 in a computer readable storage medium, such as in a record associated with the user's profile in the social networking system.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method Hertz with the method of Lento because the positive and negative feedback may be used by the social networking system to refine the identification of suggested connections provided to the user (Paragraph 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.D./Examiner, Art Unit 2121                                                                                                                                                                                                        
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121